

EXHIBIT 10.2


NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.


THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION.  AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND INTEREST
AMOUNTS SET FORTH BELOW.
3% CONVERTIBLE NOTE DUE SEPTEMBER 2, 2012


OF


LIBERATOR, INC.


Note No.:  1.02
 
Original Principal Amount: $250,000.00
Issuance Date:  September 2, 2009
 
New York, New York            



This Note (“Note”) is a duly authorized Note of LIBERATOR, INC., a corporation
duly organized and existing under the laws of the State of Nevada (the
“Company”), designated as the Company's 3% Convertible Note Due SEPTEMBER 2,
2012 (“Maturity Date”) in the principal amount of Two Hundred Fifty Thousand
Dollars (US$250,000.00)(the “Note”).
 
For Value Received, the Company hereby promises to pay to the order Hope Capital
Inc. or its registered assigns or successors-in-interest (“Holder”) the
principal sum of Two Hundred Fifty Thousand Dollars (US$250,000.00), together
with all accrued but unpaid Interests thereto, if any, on the Maturity Date, to
the extent such principal amount and Interest has not been repaid with or
converted into the Company's Common Stock (the “Common Stock”), in accordance
with the terms hereof.  This Note shall accrue interest daily on the unpaid
principal balance hereof at the rate of 3% per annum from the date of original
issuance hereof (the “Issuance Date”) until the same becomes due and payable on
the Maturity Date, or such earlier date upon acceleration or by conversion or
redemption in accordance with the terms hereof.  Such interest shall accrue
daily commencing on the Issuance Date and shall be computed on the basis of a
360-day year and shall be payable in accordance with Section 2
hereof.  Notwithstanding anything contained herein, this Note shall bear
interest on the due and unpaid Principal Amount from and after the occurrence
and during the continuance of an Event of Default pursuant to Section 5(a), at
the rate (the “Default Rate”) equal to the lower of twenty percent (20%) per
annum or, if lower, the highest rate permitted by law.  Unless otherwise agreed
or required by applicable law, payments will be applied first to any unpaid
collection costs, then to unpaid default interest and Interest Amounts (as
defined below), and fees and any remaining amount to principal.

 
 

--------------------------------------------------------------------------------

 
 
All payments of principal, interest and default interest on this Note which are
not paid in shares of Common Stock as permitted or required hereunder shall be
made in lawful money of the United States of America by wire transfer of
immediately available funds to such account as the Holder may from time to time
designate by written notice in accordance with the provisions of this Note or by
Company check.  This Note may not be prepaid in whole or in part except as
otherwise provided herein.  Whenever any amount expressed to be due by the terms
of this Note is due on any day which is not a Business Day (as defined below),
the same shall instead be due on the next succeeding day which is a Business
Day.
 
The following terms and conditions shall apply to this Note:
 
Section 1.  Definitions.  For purposes hereof the following terms shall have the
meanings ascribed to them below:
 
“Bankruptcy Event” means any of the following events: (a) the Company or any
subsidiary commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt evidenced by this Note, relief
of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction relating to the Company or any subsidiary thereof; (b) there is
commenced against the Company or any subsidiary any such case or proceeding that
is not dismissed within 60 days after commencement; (c) the Company or any
subsidiary is adjudicated insolvent or bankrupt or any order of relief or other
order approving any such case or proceeding is entered; (d) the Company or any
subsidiary suffers any appointment of any custodian or the like for it or any
substantial part of its property that is not discharged or stayed within 60
days; (e) the Company or any subsidiary makes a general assignment for the
benefit of creditors; (f) the Company or any subsidiary fails to pay, or states
that it is unable to pay or is unable to pay, its undisputed debts generally as
they become due; or (g) the Company or any subsidiary, by any act or failure to
act, expressly indicates its consent to, approval of or acquiescence in any of
the foregoing or takes any corporate or other action for the purpose of
effecting any of the foregoing.


“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.
 
“Change in Control Transaction” will be deemed to exist if, other than the
transactions contemplated by the Common Stock Purchase Agreement (“Stock
Purchase Agreement”) by and among the Company and WES Consulting, Inc., a
Florida corporation (“WES”), (i) there occurs any consolidation, merger or other
business combination of the Company with or into any other corporation or other
entity or person (whether or not the Company is the surviving corporation), or
any other corporate reorganization or corporate transaction or series of related
transactions in which in any of such events the voting stockholders of the
Company prior to such event cease to own 50% or more of the voting power, or
corresponding voting equity interests, of the surviving corporation after such
event (including without limitation any “going private” transaction under Rule
13e-3 promulgated pursuant to the Exchange Act or tender offer by the Company
under Rule 13e-4 promulgated pursuant to the Exchange Act for 20% or more of the
Company's Common Stock), (ii) any person (as defined in Section 13(d) of the
Exchange Act), together with its affiliates and associates (as such terms are
defined in Rule 405 under the Securities Act), beneficially owns or is deemed to
beneficially own (as described in Rule 13d-3 under the Exchange Act without
regard to the 60-day exercise period) in excess of 50% of the Company's voting
power other than Louis S. Friedman, (iii) there is a replacement of more than
one-half of the members of the Company’s Board of Directors which is not
approved by those individuals who are members of the Company's Board of
Directors on the date thereof, (iv) in one or a series of related transactions,
there is a sale or transfer of all or substantially all of the assets of the
Company, determined on a consolidated basis, (v) the Company enters into an
agreement providing for an event set forth in (i), (ii), (iii) or (iv) above, or
(vi) any of the foregoing occurs with respect to the Company or any subsidiary.

 
2

--------------------------------------------------------------------------------

 

“Company" includes the corporation initially executing this Note and any entity
or person which shall succeed to or assume the obligations and/or assets of the
Company under this Note pursuant to an Organic Change (as hereinafter defined)
or otherwise.
 
“Conversion Price” shall equal $0.25, which Conversion Price shall be subject to
adjustment as set forth herein.
 
“Convertible Securities” means other than the securities that may be issued
pursuant to any convertible securities, warrants, options or other rights to
subscribe for or to purchase or exchange for, shares of Common Stock.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“Market Price” shall equal the average of the daily VWAPs over the ten (10)
consecutive Trading Days immediately preceding the date on which the Market
Price is being determined.


“Per Share Selling Price” shall include the amount actually paid by third
parties for each share of Common Stock in a sale or issuance by the Company.  In
the event a fee is paid by the Company in connection with such transaction
directly or indirectly to such third party or its affiliates, any such fee shall
be deducted from the selling price pro rata to all shares sold in the
transaction to arrive at the Per Share Selling Price.  A sale of shares of
Common Stock shall include the sale or issuance of Convertible Securities, and
in such circumstances the Per Share Selling Price of the Common Stock covered
thereby shall also include the exercise, exchange or conversion price thereof
(in addition to the consideration received by the Company upon such sale or
issuance less the fee amount as provided above).  In case of any such security
issued in a Variable Rate Transaction or MFN Transaction, the Per Share Selling
Price shall be deemed to be the lowest conversion or exercise price at which
such securities are converted or exercised or might have been converted or
exercised, or the lowest adjustment price, as the case may be, over the life of
such securities.  If shares are issued for a consideration other than cash, the
Per Share Selling Price shall be the fair value of such consideration as
determined in good faith by independent certified public accountants mutually
acceptable to the Company and the Holder.  In the event the Company directly or
indirectly effectively reduces the conversion, exercise or exchange price for
any Convertible Securities which are currently outstanding, then the Per Share
Selling Price shall equal such effectively reduced conversion, exercise or
exchange price.
 
“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note, (ii) all accrued but unpaid Interest Amounts hereunder, and (iii)
any default payments (including default interest) owing under the Note but not
previously paid or added to the Principal Amount.
 
“Principal Market” shall mean the OTCBB or such other principal market, exchange
or electronic quotation system on which the Common Stock is then listed for
trading.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.

 
3

--------------------------------------------------------------------------------

 


“Trading Day” shall mean a day on which there is trading on the Principal
Market.
 
“VWAP” shall mean the daily dollar volume-weighted average sale price for the
Common Stock on the Principal Market on any particular Trading Day during the
period beginning at 9:30 a.m., New York City Time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00 p.m., New York City Time (or such other time as the Principal Market
publicly announces is the official close of trading), as reported by Bloomberg
through its "Volume at Price" functions or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30 a.m., New York City Time (or such other time as the Principal
Market publicly announces is the official open of trading), and ending at 4:00
p.m., New York City Time (or such other time as the Principal Market publicly
announces is the official close of trading), as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the OTCBB or the "pink sheets" by the National Quotation Bureau, Inc.  If the
VWAP cannot be calculated for such security on such date on any of the foregoing
bases, the VWAP of such security on such date shall be the fair market value as
mutually determined by the Company and the holder of the Note.  All such
determinations of VWAP shall to be appropriately and equitably adjusted in
accordance with the provisions set forth herein for any stock dividend, stock
split, stock combination or other similar transaction occurring during any
period used to determine the Market Price (or other period utilizing VWAPs).
 
Section 2.  Interest.
 
(a) Payment Dates. On the Maturity Date, the Company shall pay in cash the
dollar amount of interest accrued on the principal amount hereunder (“Interest
Amount”).
 
Section 3.  Conversion.
 
(a) Conversion Right.  Subject to the terms hereof and restrictions and
limitations contained herein, Holder shall have the right, at such Holder's
option, at any time and from time to time to convert the outstanding Principal
Amount and Interest Amount into Common Stock under this Note in whole or in part
by delivering a fully executed notice of conversion in the form of conversion
notice attached hereto as Exhibit A (the “Conversion Notice”), which may be
transmitted by facsimile. Any recapitalization, reorganization,
reclassification, consolidation or merger of the Company with or into another
entity or person, or any sale of all or substantially all of the Company's
assets to another entity or person, or other similar transaction which, in each
case, is effected in such a way that holders of equity of the Company (the
“Shares”) are entitled to receive (either directly or upon subsequent
liquidation) stock, securities or assets with respect to or in exchange for the
Shares is referred to herein as an "Organic Change."  At any time from and after
the Effective Date and prior to the Maturity Date, if an Organic Change shall
have been consummated, the Holder shall have the option to choose to receive, in
lieu of cash payment hereunder that number of fully paid and non-assessable
shares of Common Stock of the corporation initially executing this Note and any
entity or person which shall succeed to or assume the obligations and/or assets
of the Company, determined by dividing the aggregate unpaid Principal Amount and
Accrued Interest due on this Note as of the date of the Conversion Notice by the
Conversion Price.  Notwithstanding anything to the contrary herein, only that
portion of this Note and the outstanding Principal Amount and Interest Amount
hereunder shall be convertible into Common Stock if and to the extent that such
conversion would not result in the Holder hereof exceeding the limitations
contained in, or otherwise violating the provisions of, Section 3(i) below.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Common Stock Issuance Upon Conversion.
 
(i)           Conversion Date Procedures.  Upon conversion of this Note pursuant
to Section 3(a) above, the outstanding Principal Amount and Interest Amount
hereunder shall be converted into such number of fully paid, validly issued and
non-assessable shares of Common Stock, free of any liens, claims and
encumbrances, as is determined by dividing the outstanding Principal Amount and
Interest Amount being converted by the then applicable Conversion Price.  The
date of any Conversion Notice hereunder shall be referred to herein as the
“Conversion Date”.  If a conversion under this Note cannot be effected in full
for any reason, or if the Holder is converting less than all of the outstanding
Principal Amount and Interest Amount hereunder pursuant to a Conversion Notice,
the Company shall promptly deliver to the Holder (but no later than five Trading
Days after the Conversion Date) a Note for such outstanding Principal Amount and
Interest Amount as has not been converted if this Note has been surrendered to
the Company for partial conversion.  The Holder shall not be required to
physically surrender this Note to the Company upon any conversion hereunder
unless the full outstanding Principal Amount and Interest Amount represented by
this Note is being converted.  The Holder and the Company shall maintain records
showing the outstanding Principal Amount and Interest Amount so converted and
the dates of such conversions or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon each such conversion.
 
(ii)           Stock Certificates or DWAC.  The Company will deliver to the
Holder not later than three (3) Trading Days after the Conversion Date, a
certificate or certificates, which shall be free of restrictive legends and
trading restrictions if the registration statement has been declared effective,
representing the number of shares of Common Stock being acquired upon the
conversion of this Note.  In lieu of delivering physical certificates
representing the shares of Common Stock issuable upon conversion of this Note,
provided the Company's transfer agent is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer (“FAST”) program, upon
request of the Holder, the Company shall use commercially reasonable efforts to
cause its transfer agent to electronically transmit such shares issuable upon
conversion to the Holder (or its designee), by crediting the account of the
Holder’s (or such designee’s) prime broker with DTC through its Deposit
Withdrawal Agent Commission (“DWAC”)system (provided that the same time periods
herein as for stock certificates shall apply).  If in the case of any conversion
hereunder, such certificate or certificates are not delivered to or as directed
by the Holder by the fifth Trading Day after the Conversion Date, the Holder
shall be entitled by written notice to the Company at any time on or before its
receipt of such certificate or certificates thereafter, to rescind such
conversion, in which event the Company shall immediately return this Note
tendered for conversion.  If the conversion has not been rescinded in accordance
with the previous sentence and the Company fails to deliver to the Holder such
certificate or certificates (or shares through DTC) pursuant to this Section
3(b) (free of any restrictions on transfer or legends, if such shares have been
registered) in accordance herewith, prior to the seventh Trading Day after the
Conversion Date, the Company shall pay to the Holder, in cash, an amount equal
to 1% of the Principal Amount per month until such delivery takes place (pro
rated for partial months).

 
5

--------------------------------------------------------------------------------

 

(c)           Conversion Price Adjustments.
 
(i)           Stock Dividends, Splits and Combinations.  If the Company or any
of its subsidiaries, at any time while the Note is outstanding (A) shall pay a
stock dividend or otherwise make a distribution or distributions on any equity
securities, (B) subdivide outstanding Common Stock into a larger number of
shares, or (C) combine outstanding Common Stock into a smaller number of shares,
then each Conversion Price (as defined below) shall be multiplied by a fraction,
the numerator of which shall be the number of shares of Common Stock outstanding
before such event and the denominator of which shall be the number of shares of
Common Stock outstanding after such event.  Any adjustment made pursuant to this
Section 3(c)(i) shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision or combination.
 
(ii)           Distributions.  If the Company or any of its subsidiaries, at any
time while the Note is outstanding, shall distribute to all holders of Common
Stock evidences of its indebtedness or assets or cash or rights or warrants to
subscribe for or purchase any security of the Company or any of its
subsidiaries, then concurrently with such distributions to holders of Common
Stock, the Company shall distribute to holder of the Note the amount of such
indebtedness, assets, cash or rights or warrants which the holder of Note would
have received had all the Note then held been converted into Common Stock at the
applicable Conversion Price immediately prior to the record date for such
distribution.
 
(iii)           Rounding of Adjustments. All calculations under this Section 3
or Section 2 shall be made to the nearest cent or the nearest 1/100th of a
share, as the case may be.
 
(iv)           Notice of Adjustments. Whenever any Conversion Price is adjusted
pursuant to Section 3(c)(i) or (ii) above, the Company shall promptly deliver to
the holder of the Note, a notice setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment, provided that any failure to so provide such notice shall not affect
the automatic adjustment hereunder.
 
(v)           Change in Control Transactions.  In case of any Change in Control
Transaction, the Holder shall have the right thereafter to, at its option, (A)
convert this Note, in whole or in part, at the then applicable Conversion Price
into the shares of stock and other securities, cash and/or property receivable
upon or deemed to be held by holders of Common Stock following such Change in
Control Transaction, and the Holder shall be entitled upon such event to receive
such amount of securities, cash or property as the shares of the Common Stock of
the Company into which this Note could have been converted immediately prior to
such Change in Control Transaction would have been entitled if such conversion
were permitted, subject to such further applicable adjustments set forth in this
Section 3 or (B) require the Company or its successor to redeem this Note, in
whole or in part, at a redemption price equal to the outstanding Principal
Amount and Interest Amount being redeemed.  The terms of any such Change in
Control Transaction shall include such terms so as to continue to give to the
Holders the right to receive the amount of securities, cash and/or property upon
any conversion or redemption following such Change in Control Transaction to
which a holder of the number of shares of Common Stock deliverable upon such
conversion would have been entitled in such Change in Control Transaction, and
default interest and Interest Amounts payable hereunder shall be in cash or such
new securities and/or property, at the Holder’s option.  This provision shall
similarly apply to successive reclassifications, consolidations, mergers, sales,
transfers or share exchanges.

 
6

--------------------------------------------------------------------------------

 
 
(vi)           Notice of Certain Events.  If:
 
 
A.
the Company shall declare a dividend (or any other distribution) on its Common
Stock; or



 
B.
the Company shall declare a special nonrecurring cash dividend on or a
redemption of its Common Stock; or



 
C.
the Company shall authorize the granting to all holders of the Common Stock
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights; or



 
D.
the approval of any stockholders of the Company shall be required in connection
with any reclassification of the Common Stock of the Company, any consolidation
or merger to which the Company is a party, any sale or transfer of all or
substantially all of the assets of the Company, or any compulsory share of
exchange whereby the Common Stock is converted into other securities, cash or
property; or



 
E.
the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company;



then the Company shall cause to be filed at each office or agency maintained for
the purpose of conversion of this Note, and shall cause to be mailed to the
Holder at its last address as it shall appear upon the books of the Company, on
or prior to the date notice to the Company's stockholders generally is given, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the holders of Common Stock of record to
be entitled to such dividend, distributions, redemption, rights or warrants are
to be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of Common Stock of
record shall be entitled to exchange their shares of Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange.
 
(d)           Reservation and Issuance of Underlying Securities.  The Company
covenants that it will at all times reserve and keep available out of its
authorized and unissued Common Stock solely for the purpose of issuance upon
conversion of this Note (including repayments in stock), free from preemptive
rights or any other actual contingent purchase rights of persons other than the
holder of the Note, not less than such number of shares of Common Stock as shall
be issuable (taking into account the adjustments under this Section 3 but
without regard to any ownership limitations contained herein) upon the
conversion of this Note hereunder in Common Stock.  The Company covenants that
all shares of Common Stock that shall be so issuable shall, upon issue, be duly
authorized, validly issued, fully paid, nonassessable.
 
(e)           No Fractions.  Upon a conversion hereunder the Company shall not
be required to issue stock certificates representing fractions of shares of
Common Stock, but may if otherwise permitted, make a cash payment in respect of
any final fraction of a share based on the closing price of a share of Common
Stock at such time.  If the Company elects not, or is unable, to make such a
cash payment, the Holder shall be entitled to receive, in lieu of the final
fraction of a share, one whole share of Common Stock.

 
7

--------------------------------------------------------------------------------

 
 
(f)           Charges, Taxes and Expenses.  Issuance of certificates for shares
of Common Stock upon the conversion of this Note shall be made without charge to
the holder hereof for any issue or transfer tax or other incidental expense in
respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Company, and such certificates shall be issued in the name
of the Holder or in such name or names as may be directed by the Holder;
provided, however, that in the event certificates for shares of Common Stock are
to be issued in a name other than the name of the Holder, this Note when
surrendered for conversion shall be accompanied by an assignment form; and
provided further, that the Company shall not be required to pay any tax or taxes
which may be payable in respect of any such transfer.
 
(g)           Cancellation.  After all of the Principal Amount (including
accrued but unpaid interest and Interest Amounts and default payments at any
time owed on this Note) have been paid in full or converted into Common Stock,
this Note shall automatically be deemed canceled and the Holder shall promptly
surrender the Note to the Company at the Company’s principal executive offices.
 
(h)           Notices Procedures.  Any and all notices or other communications
or deliveries to be provided by the Holder hereunder, including, without
limitation, any Conversion Notice, shall be in writing and delivered personally,
by confirmed facsimile, or by a nationally recognized overnight courier service
to the Company at the facsimile telephone number or address of the principal
place of business of the Company: 2745 Bankers Industrial Drive, Doraville, GA,
30360.  Any and all notices or other communications or deliveries to be provided
by the Company hereunder shall be in writing and delivered personally, by
facsimile, or by a nationally recognized overnight courier service addressed to
the Holder at the facsimile telephone number or address of the Holder appearing
on the books of the Company, or if no such facsimile telephone number or address
appears, at the principal place of business of the Holder.  Any notice or other
communication or deliveries hereunder shall be deemed delivered (i) upon
receipt, when delivered personally, (ii) when sent by facsimile, upon receipt if
received on a Business Day prior to 5:00 p.m. (Eastern Time), or on the first
Business Day following such receipt if received on a Business Day after 5:00
p.m. (Eastern Time) or (iii) upon receipt, when deposited with a nationally
recognized overnight courier service.
 
(i)            Beneficial Ownership Limitation.  Notwithstanding anything to the
contrary contained herein, the number of shares of Common Stock that may be
acquired by the Holder upon conversion pursuant to the terms hereof shall not
exceed a number that, when added to the total number of shares of Common Stock
deemed beneficially owned by such Holder (other than by virtue of the ownership
of securities or rights to acquire securities (including the Note) that have
limitations on the Holder’s right to convert, exercise or purchase similar to
the limitation set forth herein), together with all shares of Common Stock
deemed beneficially owned at such time (other than by virtue of the ownership of
securities or rights to acquire securities that have limitations on the right to
convert, exercise or purchase similar to the limitation set forth herein) by the
holder’s “affiliates” at such time (as defined in Rule 144 of the Securities
Act) (“Aggregation Parties”) that would be aggregated for purposes of
determining whether a group under Section 13(d) of the Exchange Act exists,
would exceed 9.9% of the total issued and outstanding shares of the Common Stock
(the “Restricted Ownership Percentage”).  Each holder shall have the right (x)
at any time and from time to time to reduce its Restricted Ownership Percentage
immediately upon notice to the Company and (y) (subject to waiver) at any time
and from time to time, to increase its Restricted Ownership Percentage
immediately in the event of the announcement as pending or planned, of a Change
in Control Transaction.  The Company’s obligation to issue shares of Common
Stock which would exceed such limits referred to in this Section 3(i) shall be
suspended to the extent necessary until such time, if any, as shares of Common
Stock may be issued in compliance with such restrictions.

 
8

--------------------------------------------------------------------------------

 
 
Section 4.  Principal Prepayments.  This Note may not be prepaid in whole or in
part except as otherwise provided herein.
 
Section 5.  Defaults and Remedies.
 
(a)           Events of Default.        An “Event of Default” is:
 
(i)           a default in payment of the Principal Amount under the Note on or
after the date such payment is due, or a default in payment of accrued but
unpaid Interest Amounts under the Note on or after the date such payment is due,
which default for interest payment continues for ten (10) days after written
notice of such non-payment has been received by the Company;
 
(ii)           a default in the timely issuance of underlying shares upon and in
accordance with terms hereof, which default continues for five (5) Business Days
after the Company has received written notice informing the Company that it has
failed to issue shares or deliver stock certificates within the third Trading
Day following the Conversion Date;
 
(iii)           failure by the Company for thirty (30) days after written notice
has been received by the Company to comply with any material provision of the
Note, any warrant or any other agreement between the Holder and the Company
(including without limitation the failure to issue the requisite number of
shares of Common Stock upon conversion hereof and the failure to redeem Note
upon the Holder’s request following a Change in Control Transaction pursuant to
this Note);
 
(iv)          an uncured breach of any representation, warranty or statement
made or furnished by the Company to the Holder (or any collateral agent on
behalf of the Holder) under any agreement between the Holder and/or any of its
affiliates and the Company or any certificate of schedule required thereby,;
 
(v)           the dissolution or termination of the Company as a going concern;
or
 
(vi)          if the Company is subject to any Bankruptcy Event.
 
(b)           Remedies.  If an Event of Default occurs and is continuing with
respect to the Note, the Holder may declare all of the then outstanding
Principal Amount of this Note, including any default interest and Interest
Amounts due thereon, to be due and payable immediately, except that in the case
of an Event of Default arising from events described in clauses (ix) through (x)
of Section 5(a), this Note shall become due and payable without further action
or notice.
 
Section 6.   Registration of Underlying Securities.  The Company shall include
the underlying securities in the registration contemplated by Section 4.8 of the
Recapitalization Agreement in an amount equal to 130% of the number of shares of
Common Stock necessary to permit the conversion in full of the Notes and
warrants (without regard to any limitations on beneficial ownership contained
therein).  Such registration statement also shall cover, to the extent allowable
under the 1933 Act and the Rules promulgated thereunder (including Rule 416),
such indeterminate number of additional shares of Common Stock resulting from
stock splits, stock dividends or similar transactions with respect to the
underlying securities.

 
9

--------------------------------------------------------------------------------

 
 
Section 7.   General.
 
(a)           Payment of Expenses.  The Company agrees to pay all reasonable
charges and expenses, including attorneys' fees and expenses, which may be
incurred by the Holder in successfully enforcing this Note and/or collecting any
amount due under this Note.  This includes, without limitation and subject to
any limits under applicable law, Holder’s reasonable collection costs under
Section 5(b) and Holder’s reasonable attorneys’ fees and legal expenses whether
or not there is a lawsuit, including reasonable attorneys’ fees and legal
expenses for bankruptcy proceedings (including efforts to modify or vacate any
automatic stay or injunction), appeals and any anticipated post-judgment
collection services.  If not prohibited by applicable law, the Company also will
pay any court costs, in addition to all other sums provided by law.
 
(b)           Savings Clause.  In case any provision of this Note is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.  In no event shall the amount of interest paid or
converted hereunder (which for this purpose shall include all default interest,
all Interest Amounts and all other consideration or charges deemed to be
interest) exceed the maximum rate of interest on the unpaid principal balance
hereof allowable by applicable law.  If any sum is collected in excess of the
applicable maximum rate, the excess collected shall be applied to reduce the
principal debt.  If the interest actually collected hereunder is still in excess
of the applicable maximum rate, the interest rate shall be reduced so as not to
exceed the maximum allowable under law.
 
(c)           Amendment.  Neither this Note nor any term hereof may be amended,
waived, discharged or terminated other than by a written instrument signed by
the Company and the Holder.
 
(d)           Assignment, Etc.  The Holder may assign or transfer this Note in
whole to any transferee.  The Holder shall notify the Company of any such
assignment or transfer promptly.  This Note shall be binding upon the Company
and its successors and shall inure to the benefit of the Holder and its
successors and permitted assigns.
 
(e)           Waiver.
 
(i)           No failure on the part of the Holder to exercise, and no delay in
exercising any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Holder of any right,
remedy or power hereunder preclude any other or future exercise of any other
right, remedy or power.  Each and every right, remedy or power hereby granted to
the Holder or allowed it by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by the Holder from time to
time.  The release of any party liable under this Note shall not operate to
release any other party liable under this Note.
 

 
10

--------------------------------------------------------------------------------

 

(ii)           Except as otherwise provided herein, the Company and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, hereby expressly waives demand and presentment for payment, notice of
nonpayment, protest, notice of protest, notice of dishonor, notice of
acceleration or intent to accelerate, all other notices whatsoever and bringing
of suit and diligence in taking any action to collect amounts called for
hereunder, and will be directly and primarily liable for the payment of all sums
owing and to be owing hereunder, regardless of and without any notice,
diligence, act or omission as or with respect to the collection of any amount
called for hereunder.
 
(f)           Governing Law; Jurisdiction.
 
(i)           Governing Law.  THIS NOTE WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICTS OF LAWS PROVISIONS THEREOF THAT WOULD OTHERWISE REQUIRE THE
APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.
 
(ii)           Jurisdiction.  The Company irrevocably submits to the exclusive
jurisdiction of any State or Federal Court sitting in the State of New York,
County of New York, over any suit, action, or proceeding arising out of or
relating to this Note.  The Company irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action, or proceeding brought in such a court and
any claim that suit, action, or proceeding has been brought in an inconvenient
forum.
 
The Company agrees that the service of process upon it mailed by certified or
registered mail (and service so made shall be deemed complete three days after
the same has been posted as aforesaid) or by personal service shall be deemed in
every respect effective service of process upon it in any such suit or
proceeding.  Nothing herein shall affect Holder's right to serve process in any
other manner permitted by law.  The Company agrees that a final non-appealable
judgement in any such suit or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on such judgment or in any other lawful manner.
 
(iii)           NO JURY TRIAL.  THE COMPANY HERETO KNOWINGLY AND VOLUNTARILY
WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS NOTE.
 
(g)           Replacement Notes.  This Note may be exchanged by Holder at any
time and from time to time for a Note or Notes with different denominations
representing an equal aggregate outstanding Principal Amount, as reasonably
requested by Holder, upon surrendering the same.  No service charge will be made
for such registration or exchange.  In the event that Holder notifies the
Company that this Note has been lost, stolen or destroyed, a replacement Note
identical in all respects to the original Note (except for registration number
and Principal Amount, if different than that shown on the original Note), shall
be issued to the Holder, provided that the Holder executes and delivers to the
Company an agreement reasonably satisfactory to the Company to indemnify the
Company from any loss incurred by it in connection with this Note.


[Signature Page Follows]

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed on the
day and in the year first above written.



LIBERATOR, INC.
 
By:
 
Name:    Louis S. Friedman
Title:      Chairman, Chief Executive Officer and President

 
 
12

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF CONVERSION NOTICE


(To be executed by the Holder
in order to convert a Note)


 
Re:
Note (this “Note”) issued by LIBERATOR, INC. to Hope Capital, Inc. on or about
September __, 2009 in the original principal amount of $250,000.00.



The undersigned hereby elects to convert the aggregate outstanding Principal
Amount (as defined in the Note) indicated below of this Note into shares of
Common Stock, $0.001 par value per share (the “Common Stock”), of LIBERATOR,
INC. (the “Company”) according to the conditions hereof, as of the date written
below.  If shares are to be issued in the name of a person other than
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith.  No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.  The
undersigned represents as of the date hereof that, after giving effect to the
conversion of this Note pursuant to this Conversion Notice, the undersigned will
not exceed the “Restricted Ownership Percentage” contained in Section 3(i) of
this Note.


Conversion information:
       
Date to Effect Conversion
               
Aggregate Principal Amount of Note Being Converted
               
Number of Shares of Common Stock to be Issued
               
Applicable Conversion Price
               
Signature
               
Name
               
Address

 
 
 

--------------------------------------------------------------------------------

 